Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1-13, 17, 18, 24, 26-28, 31-35 of U.S. Patent No. 10,543,115. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	For double patenting to exist between the rejected claims and the patented claims, it must be determined that the rejected claims are not patentably distinct from the patented claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the recited patented claims and, if so, whether those differences render the claims patentably distinct.
	It is clear that all the elements of claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.
Claim 1 of application recites cylindrical form, neck, and sufficient rigidity in expanded state in open and unsealed configuration all of which the patent recites in claim 1.  
Claim 2 of the application is obvious over claim 2 of the patent.
Claim 3 of the application is obvious over claim 3 of the patent.
Claim 4 of the application is obvious over claim 4 of the patent.
Claim 5 of the application is obvious over claim 5 of the patent.
Claim 6 of the application is obvious over claim 6 of the patent.
Claim 7 of the application is obvious over claim 7 of the patent.
Claim 8 of the application is obvious over claim 8 of the patent.
Claim 9 of the application is obvious over claim 18 of the patent.
Claim 10 of the application is obvious over claim 9 of the patent.
Claim 11 of the application is obvious over claim 10 of the patent.
Claim 12 of the application is obvious over claim 11 of the patent.
Claim 13 of the application is obvious over claim 12 of the patent.
Claim 14 of the application is obvious over claim 13 of the patent.
Claim 15 of the application is obvious over claim 17 of the patent.
Claim 16 of the application is obvious over claim 24 of the patent.
Claim 17 of the application is obvious over claims 26 and 27 of the patent.
Claim 18 of the application is obvious over claim 28 of the patent.
Claim 19 of the application is obvious over claim 31 of the patent.
Claim 20 of the application is obvious over claim 32 of the patent.
Claim 21 of the application is obvious over claim 33 of the patent.
Claim 22 of the application is obvious over claim 34 of the patent.
Claim 23 of the application is obvious over claim 35 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7-8, 16 and 23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Amplatz US 2009/0062841.

    PNG
    media_image1.png
    178
    275
    media_image1.png
    Greyscale


Regarding claim 1, Amplatz teaches an expanded medical device located in a blood vessel, the medical device comprising: an expanded hollow structure having a generally cylindrical form, wherein the hollow structure comprises a single lobe, having a wall with an interior surface defining a void, and an exterior surface, with an opening in the wall that allows for the passage of fluid into the void, and wherein the hollow structure comprises one or both of a proximal neck and a distal neck; and, wherein the expanded hollow structure has sufficient rigidity to remain in an expanded state when detached from the catheter and implanted in vivo in an unsealed and open configuration.  It is noted in vivo fluid flows into the void when expanded. 

Regarding claim 2, Amplatz teaches the medical device of claim 1, wherein the form of the expanded structure is cylindrical, with flat opposed ends.

Regarding claim 3, Amplatz teaches the medical device of claim 1, wherein the hollow structure comprises a metal layer and a polymer layer [0008].

Regarding claim 7, Amplatz teaches a medical device of claim 3, wherein the polymer layer or coating is external to the metal layer [combination of 0008 and 0015].

Regarding claim 8, Amplatz teaches a medical device of claim 3, wherein the polymer layer or coating is internal to the metal layer [combination of 0008 and 0015].

Regarding claim 16, Amplatz teaches a medical device of claim 1, wherein a radiopaque marker band or spot is incorporated into the medical device [0081].

Regarding claim 23, Amplatz teaches a medical device of claim 1, wherein the expanded hollow structure is not supported by a rigid or semi rigid material inside the void of the expanded hollow structure.  The inner layer of metal braid [0008 and 0015] is not inside the void, the void is inside the layers.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amplatz US 2009/0062841.

Regarding claims 4-6, Amplatz fails to teach the particulars of the thickness of the layers.  
	However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Amplatz to have the claimed thicknesses since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Amplatz would not operate differently with the claimed thicknesses. Further, applicant places no criticality on the range claimed.

Regarding claim 12, Amplatz teaches a medical device of claim 1, however fails to explicitly state wherein the exterior surface of the hollow structure is porous.
	Amplatz states “Moreover, it is understood that the device may comprise one or more layers of occluding material such that the device may be a variety of occluding materials capable of at least partially inhibiting blood flow therethrough…” [0046], thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that in order to be partially permitting blood flow, it would be porous.  

Regarding claim 13, Amplatz teaches a medical device of claim 12, however fails to teach wherein the pores have a diameter of 0.01 um to 0.5 um.
 	However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Amplatz to have the claimed diameters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Amplatz would not operate differently with the claimed diameters. Further, applicant places no criticality on the range claimed.

Regarding claim 14, Amplatz teaches a medical device of claim 12, wherein the hollow structure comprises both a proximal neck and a distal neck and both the proximal neck and the distal neck of the hollow structure project away from the body of the hollow structure (see figure above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/26/22